Citation Nr: 1451157	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (The Veteran) represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Montgomery, Alabama Regional Office (RO).  The rating decision denied service connection for a chronic back disorder and an increased disability evaluation for the Veteran's hemorrhoids.  The Veteran appealed.  In August 2001, the Board remanded the Veteran's claims to the Montgomery, Alabama RO for additional action. 

In April 2002, the Montgomery RO, in pertinent part, re-characterized the Veteran's right inguinal hernia disability as right inguinal hernia repair residuals evaluated as 10 percent disabling.  In July 2002, the RO denied service connection for the loss of use of a creative organ. The Veteran moved to Georgia. The claims file was subsequently transferred to the Atlanta, Georgia RO. 

In August 2004, the RO re-characterized the Veteran's inguinal hernia disabilities as post-operative bilateral inguinal hernia repair residuals; assigned a 40 percent evaluation for that disability; and effectuated the award as of April 1, 1996.  In January 2005, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is of record. 

In April 2005, the Board denied both service connection for a back disorder and the loss of use of a creative organ, as well as denying increased evaluations for the Veteran's post-operative bilateral inguinal hernia repair residuals and hemorrhoids. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In February 2007, the Court set aside the April 2005 Board decision and remanded the Veteran's appeal to the Board for additional action. In December 2007, the Board remanded the Veteran's appeal to the RO for remedial action.  In December 2008, the Board again remanded the Veteran's appeal to the RO for evidentiary development. 
The Board, in November 2009, remanded the claim for entitlement to a TDIU based on the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). That is, the Board noted that the Veteran raised a claim for individual unemployability as part of the claims for increased ratings, and it was directed that he be provided notice as to how to substantiate a claim for a TDIU.  In addition to this remand, the November 2009 Board decision denied claims for entitlement to service connection for a chronic back disorder and sterility/loss of use of a creative organ. Additionally, increased ratings for service-connected hemorrhoids and bilateral inguinal hernias were denied, and a separate 10 percent evaluation was established for painful inguinal hernia scars. 

In June 2011, the Board remanded the claim for entitlement to a TDIU for further development. The Board requested that the Veteran be scheduled for a VA examination to determine if the Veteran's service connected bilateral post-operative hernias, hernia scars, and hemorrhoids, individually or in combination with each other, prevented the Veteran from engaging in any type of substantially gainful employment.  The examination was held in December 2011 and an opinion was obtained. 

After the Veteran's claim was re-adjudicated by the RO in Atlanta, Georgia, in a December 2013 decision, the Board denied TDIU.  The Veteran appealed to the Court.  In August 2014, the Court issued a Joint Motion for Remand (JMR) vacating the Board's decision and remanding the claim for further development as is needed to adjudicate the claim.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the claim has returned to the Board following the Court's actions, the Veteran has requested another hearing.  Accordingly, the claim must be REMANDED for the following action:

Schedule the Veteran a video conference hearing.  The Veteran's representative requests a three-way videoconference where the Veteran appears at the Atlanta RO, the undersigned VLJ appears in Washington, DC, and the Veteran's representative appears at the San Diego Regional Office.   

Please have the Regional Offices work with the Board's hearing unit to ensure that this claim is scheduled before the undersigned VLJ at a time and date agreeable to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

